            Case 3:19-cv-01548-JCH Document 12 Filed 01/31/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                         CIVIL ACTION NO:
   JOHN C. PARRY


   vs.                                                   3:19-cv-01548-JCH


   THE LINCOLN NATIONAL LIFE
   INSURANCE COMPANY                                     JANUARY 31, 2020


                                  NOTICE OF SETTLEMENT

         Plaintiff, John C. Parry, and Defendant, The Lincoln National Life Insurance

Company, file this notice to notify the Court that this matter has settled. The parties

respectfully request that the Court enter a Thirty Day Settlement Order of Dismissal to

provide the parties with time to prepare and finalize a settlement agreement, and file a

stipulation of dismissal.

         In addition, the parties ask the court to excuse the plaintiff from filing a Statement of

Good Cause for Limited Discovery due today and also excuse the defendant from filing a

reply brief due by 2/10/2020 as was ordered by the Court on 1/21/2020 Doc No. [11].


                                             PLAINTIFF


                                        By      /S/_Iván A. Ramos
                                              Iván A. Ramos (ct#14122)
                                              RamosLaw
                                              255 Main Street, Suite 401
                                              Hartford, Connecticut 06106
                                              Tel. (860) 519-5242

                                                 1
Case 3:19-cv-01548-JCH Document 12 Filed 01/31/20 Page 2 of 3




                           Fax. (860) 838-6403
                           ivan@ramosdisability.com



                          DEFENDANT

                          /s/ Scott K. Pomeroy
                          Scott K. Pomeroy (ct30285)
                          (scott.pomeroy@ogletree.com)
                          OGLETREE, DEAKINS, NASH, SMOAK &
                          STEWART, P.C.
                          One Boston Place, Suite 3500
                          Boston, MA 02108
                          Tel: (207) 387-2961
                          Fax:(207)387-2986




                              2
         Case 3:19-cv-01548-JCH Document 12 Filed 01/31/20 Page 3 of 3




                              CERTIFICATE OF SERVICE


I hereby certify that on January 31, 2020, the foregoing document was filed electronically

with the Clerk of Court using the ECF system which will send notification of such filing to

those persons registered in this case with the ECF system.



                                    By     /S/_Iván A. Ramos
                                         Iván A. Ramos (ct#14122)
                                         RamosLaw
                                         255 Main Street, Suite 401
                                         Hartford, Connecticut 06106
                                         Tel. (860) 519-5242
                                         Fax. (860) 838-6403
                                         ivan@ramosdisability.com




                                            3
